Exhibit 10.1
409A ADDENDUM
This addendum (the “Addendum”) to the written terms of employment (the
“Employment Terms”) between you, the undersigned employee, and DELEK US
HOLDINGS, INC. and/or its subsidiary companies (collectively the “Company”) is
effective as of the date set forth below.
Whereas, the Employment Terms require the signing of a release (the “Release”)
as a condition to your receipt of certain payments upon the termination of your
employment (collectively the “Separation Payments”); and
Whereas, in order to comply with Section 409A of the Internal Revenue of 1986,
it is necessary to amend the Employment Terms to clarify the time by which you
must sign and deliver the Release to the Company as a condition of your being
entitled in order to receive the Separation Payments.
Now, therefore, the parties agree as follows:

1.  
Amendments. The Employment Terms shall be modified, altered and amended as
follows:

  (a)  
No Separation Payments will be payable to you unless the Release of claims is
executed and delivered to the Company within thirty (30) calendar days following
your termination of employment.

  (b)  
Subject to your timely execution and delivery of the Release, any Separation
Payments to which you are entitled will be paid to you on the date which is
thirty (30) calendar days following your termination of employment; and

  (c)  
In the event that you lawfully revoke the Release, in whole or in part,
subsequent to your receipt of the Separation Payments, you shall not be entitled
to retain the Separation Payments and you shall repay to the Company an amount
equal to the Separation Payments received by you.

2.  
Preservation of Remaining Terms. All other terms and conditions of the
Employment Terms that are not specifically modified, altered or amended by the
terms of this Addendum are hereby incorporated by reference and are intended to
remain in full force and effect as if transcribed verbatim herein.

In witness whereof, the parties have executed this Addendum as of the date first
set forth above.

                 
COMPANY:
      EMPLOYEE        
 
 
 
           
 
                         
By:
               
Title:
      Print Name:        
 
                        Date:                                               
          , 2010    
 
                             
By:
               
Title:
               

 

